 Case 1:15-cr-00524-RMB Document 102 Filed 04/21/21 Page 1 of 5 PageID: 777



                                                    [Dkt. No. 100]

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              Camden Vicinage

______________________________
                              :
UNITED STATES OF AMERICA,     :
                              :
          v.                  : Crim. No. 15-524 (RMB)
                              :
EFRAIM RIVERA                 : OPINION
______________________________:


       This matter comes before the Court upon Defendant Efraim

Rivera’s Motion to Reduce Sentence pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A)(i) (compassionate release).            Dkt.

No. 100.   Defendant is currently serving his sentence at FCI

Schuylkill with an estimated release date of April 23, 2024 (a

home detention date of October 23, 2023).

       On October 6, 2015, Defendant pled guilty to conspiracy to

distribute cocaine and crack cocaine in violation of 21 U.S.C. §

846.   The evidence demonstrates that over a period of several

months, Defendant actively engaged selling and distributing

quantities of cocaine and crack cocaine on a daily basis.            The

Court sentenced Defendant to 84 months imprisonment and three

years of supervised release.

       On March 17, 2021, Defendant filed his motion for

compassionate release from prison based on the fear of

contracting COVID-19.     He alleges that his life is endangered by

                                     1
 Case 1:15-cr-00524-RMB Document 102 Filed 04/21/21 Page 2 of 5 PageID: 778



COVID-19 due to his obesity, high blood pressure, asthma,

history of tobacco use, hyper triglyceridemia, and prediabetes.

The Government responds that Defendant does not satisfy the

“extraordinary and compelling” standard for release.

DISCUSSION
     Although a district court generally has limited authority

to modify a federally-imposed sentence once it commences, Dillon

v. United States, 560 U.S. 817, 825 (2010), the First Step Act

(“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts

to grant compassionate release where there exists “extraordinary

and compelling reasons” to reduce a sentence.

     This Court may only grant a motion for reduction of

sentence under the FSA if it was filed “after the defendant has

fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after 30 days have passed “from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A); see also United States v.

Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020), as revised (Apr. 8, 2020).        This is a statutory

requirement that this Court may not waive.         See, e.g., Raia,

2020 WL 1647922 at *2; Massieu v. Reno, 91 F.3d 416, 419 (3d

Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016).          There is no




                                     2
 Case 1:15-cr-00524-RMB Document 102 Filed 04/21/21 Page 3 of 5 PageID: 779



disagreement that Defendant has exhausted his administrative

remedies.   The Court, thus, turns to the merits.

     Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain

circumstances, once the exhaustion requirement has been

satisfied as it has here, grant a defendant’s motion to reduce

his term of imprisonment “after considering the factors set

forth in [18 U.S.C. § 3553(a)],” if the Court finds that (i)

“extraordinary and compelling reasons warrant such a reduction,”

and (ii) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i).     The Defendant bears the burden to establish

that he is eligible for a sentence reduction.          United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v.

Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

     The Government concedes that because Defendant appears to

have a BMI in excess of 30, he is in a high risk category and

therefore presents an extraordinary and compelling reason to

allow this Court to reduce the sentence.         The Government,

however, opposes a reduction of sentence because (1) the BOP is

treating Defendant’s condition, (2) the BOP has taken measures

to protect the inmate population and (3) the Section 3553(a)

factors do not support a reduction.

     The Court agrees with the Government.         First, the

Government has introduced evidence of the steps that the BOP is

                                     3
    Case 1:15-cr-00524-RMB Document 102 Filed 04/21/21 Page 4 of 5 PageID: 780



taking to mitigate the spread of the virus.            See Dkt. No. 101,

at 4-7.      These include the administration of vaccines.          These

measures appear to be working.          According to the BOP’s website,

as of this Opinion, there is one positive inmate and no positive

staff cases.1      Moreover, there is nothing before the Court to

indicate that Defendant’s medical conditions are not being

addressed; indeed, the record shows otherwise.

        The Court also finds that Defendant has failed to

demonstrate that he merits release under the § 3553(a) factors.

Under the applicable policy statement, this Court must consider

the § 3553(a) factors, as “applicable,” as part of its analysis.

See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691,

694 (5th Cir. 2020).

        A sentence reduction here would be inconsistent with the §

3553(a) factors.       First, a reduction would fail to “reflect the

seriousness of the offense,” “promote respect for the law,” and

“provide just punishment for the offense.”            18 U.S.C. § 3553(a).

The crimes for which the Defendant was convicted were serious

and violent crimes.        Defendant participated in a dangerous drug

trafficking ring, serving as one of its leaders.

        The “history and characteristics of the defendant” and the

need to protect the public also counsel against any sentencing



1   https://www.bop.gov/coronavirus
                                        4
 Case 1:15-cr-00524-RMB Document 102 Filed 04/21/21 Page 5 of 5 PageID: 781



reduction.   As the Government points out, Defendant, with a long

criminal record, has spent the vast majority of his life selling

drugs.   The Government has also introduced the BOP’s

classification of Defendant as having a high risk of recidivism.

For similar reasons, the need for deterrence and the need to

punish the Defendant also weigh against reducing Defendant’s

sentence.    Given the significant time remaining on the

Defendant’s sentence, this Court cannot find that the §3553(a)

factors warrant his release.       Rather, they counsel in favor of

continued incarceration.

     The Motion is therefore DENIED.




                                   s/Renée Marie Bumb_________
                                   RENÉE MARIE BUMB
                                   United States District Judge
Dated: April 21, 2021




                                     5
